Case 08-19956       Doc 70    Filed 11/14/19 Entered 11/14/19 11:30:27            Desc Main
                                Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 IN RE:                                        )   NO. 08-19956
 Jerri Mitchell                                )   HON. JANET BAER
                                               )   BANKRUPTCY JUDGE

             TRUSTEE’S REPORT OF DEPOSIT OF UNCLAIMED FUNDS

         Brenda Porter Helms, Trustee (“Trustee”), pursuant to 11 U.S.C. section 347 and

 Rules 3010 and 3011 of the Federal Rules of Bankruptcy Procedure, provides the

 following report of Trustee’s deposit of unclaimed funds with the Clerk of the

 Bankruptcy Court:

    1. The instant chapter 7 bankruptcy was filed and Brenda Porter Helms was

 appointed Trustee, duly qualified and is acting as said Trustee.

    2.   The following check was issued on September 30, 2019 to the debtor but was

 Returned “Unable to Forward”.

         Check #3005 payable to Jerri Mitchell in the amount of $15,000

    3. The Trustee has attempted to contact the debtor at other potential addresses but all

         mail has been returned.

    4. The following check is being deposited with the Clerk of the Bankruptcy Court:

         Check #3006 in the amount of $15,000

           5. By reason of the foregoing, Trustee has deposited these funds by

 payment of same to the Clerk of the Bankruptcy Court pursuant to section 347of the
Case 08-19956       Doc 70   Filed 11/14/19 Entered 11/14/19 11:30:27     Desc Main
                               Document     Page 2 of 2




 Bankruptcy Code.
                                                Respectfully submitted,



                                                /s/Brenda Porter Helms
                                                Trustee

 Brenda Porter Helms
 3400 W. Lawrence Avenue
 Chicago IL 60625
 (773) 463-6427
